In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00089-CR
____________

JOSEPH GREEN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 208th District Court
Harris County, Texas
Trial Court Cause No. 968167



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to the offense of possession of less than one gram
of cocaine, and n accordance with appellant’s plea bargain agreement with the State,
the trial court sentenced appellant to confinement for 180 days in jail.  As part of his
plea agreement, appellant waived his right to appeal if the trial court followed the
plea agreement.  Nevertheless, appellant filed a timely pro se notice of appeal.  We
dismiss for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that appellant has no right to appeal because this is a plea-bargained case and because
appellant waived his right to appeal.  The clerk’s record supports the certification. 
We must dismiss an appeal if the trial court’s certification shows there is no right to
appeal.  See Tex. R. App. P. 25.2(d).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.   Tex. R. App. P. 47.2(b).